DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-6, 8, and 13-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-12 of U.S. Patent No. 9561858. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same structural limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the initial angle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight (US Patent #1829561) in view of Dohi (US PgPub #2010/0282896).
For Claim 1, figures 1-12 of Knight ‘561 disclose a parachute comprising: a base structure (10) configured to be attached with a payload and to be releasably attached to a high altitude balloon; a first elongate wing tip support (3 and 9) hingedly connected with the base structure; a second elongated wing tip support (3 and 9) hingedly  connected with the base structure; and a canopy (1)  connected to the first and second wing top supports, wherein the first and second wing tip supports are configured to flex in a stowed configuration and to be released from the stowed configuration to spring open into a deployed configuration.  
While Knight ‘561 discloses the system for a parachute it is silent about it being a parafoil.  However, paragraph [0049] or Dohi ‘896 discloses that connection systems can be used on both parafoils and parachutes interchangeably.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Knight ‘561 with connecting the wing tip supports to a parafoil as taught by Dohi ‘896 in order to connect either a parafoil or a parachute using well known connection methods.
For Claim 2, figures 1-12 and page 1, lines 81-84 of Knight ‘561 disclose a restraint configured to restrain the first and second wing tip supports in the stowed configuration.
For Claim 3, while page 1, lines 81-84 of Knight ‘561 that the wing tip supports are stowed together by soldering or other suitable means, it is silent that they are a loop. However, the Examiner takes Official Notice that it is well known in the art to use a variety of connection devices including a loop.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Knight ‘561 with a well-known loop connector in order to join different supports.
For Claim 4, figures 1-12 of Knight ‘561 disclose that the first and second elongate wing tip supports are configured to rotate freely relative to the base structure when released from the stowed configuration.
For Claim 5, figures 1-12 of Knight ‘561 disclose a first hinge (9) that coupled a lower end of the first wing tip support with the base structure; and a second hinge (9) that coupled a lower end of the second wing tip support with the base structure, wherein the first wing tip support is configured to rotate about the first hinge as the first wingtip support springs open from the stowed configuration into the deployed flight configuration; and wherein the second wing tip support is configured to rotate about the second hinge as the second wing tip support springs open from the stowed configuration into the deployed flight configuration. 
For Claim 15, figures 1-12 of Knight ‘561 disclose a third thru a sixth elongated wing tip support (3 and 9) connected to the canopy and hingedly connected with the base structure such that they are configured to flex in the stowed configuration and to be released from the stowed configuration to spring open into the deployed configuration. 
For Claim 16, figures 1-12 of Knight ‘561 disclose that the canopy further comprises: a nose extending between first and second ends of the canopy and coupled with an upper end of the fifth wing tip support; and a tail extending between the first and second ends of the canopy, the tail located opposite the nose and coupled with an upper end of the sixth wing tip support, wherein the first end of the canopy is further coupled with an upper end of the third wing tip support , and the second end of the canopy is further coupled with an upper end of the fourth wing tip support. 

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight (US Patent #1829561) in view of Dohi (US PgPub #2010/0282896) and Smith (US Patent #6220547).
For Claims 17-19, figures 1-12 of Knight ‘561 disclose a parachute  for supporting a payload; comprising: a base structure (10) configured to be attached with the payload; a first elongated wing tip support (3 and 9) rotatably connected with the base structure; a second elongated wing tip support (3 and 9) rotatably connected with the base structure; a canopy (1) connected to the first and second wing tip supports , wherein the first and second wing tip supports are configured to flex in a restrained stowed configuration and to be released from the stowed configuration to rotate and straighten out into a deployed flight configuration to spread open the canopy. 
While Knight ‘561 discloses the system for a parachute it is silent about it being a parafoil.  However, paragraph [0049] or Dohi ‘896 discloses that connection systems can be used on both parafoils and parachutes interchangeably.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Knight ‘561 with connecting the wing tip supports to a parafoil as taught by Dohi ‘896 in order to connect either a parafoil or a parachute using well known connection methods.
While Knight ‘561 discloses a tether (14) coupled to a base structure it is silent about it coupled to be releasably connected to a flight vehicle.  However, figure 1 of Smith ‘547 teaches a tether coupling the vehicles with the ability to release (12) the tether  between the vehicles.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Knight with a releasable tether connection as is taught by Smith ‘547 in order to provide the ability to disconnect system when in desired locations.
For Claim 20, while Knight ‘561 in view of Dohi ‘896 and Smith ‘547 teach connecting different vehicles, it is silent about the flight vehicle being a high altitude balloon.  However, the Examiner takes Official Notice that it is well known in the art to connect different releasably flying systems including high altitude balloon which allow for bringing object to high levels with not propulsion system.   Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Knight ‘561 by connecting it to a well-known device to obtain altitude with no propulsion.

Allowable Subject Matter
Claims 7, 9-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        7/30/2022